DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit a drawing in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit a drawing will result in ABANDONMENT of the application.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate sub combinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required. Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
The disclosure is objected to because of the following informalities: 
On page 1, lines 35, and 37 “air flow” should read “airflow”
On page 2, line 23, there needs to be comma after “medicament chamber”
On page 2, line 24. “lie” should read “lies”
On page 2, line 26, “the” should be added before the word “base”
On page 2, line 28, there needs to be comma after “outlet”
On page 3, line 28, there needs to be comma after “deposition”
On page 3, line 31, there needs to be comma before and after “therefore”
On page 4, line 5, “air flow” should read “airflow”
On page 4, line 16, “the” should be added before the word “air”
On page 4, line 76, “the” should be added before the word “nasal”
On page 4, line 31, there needs to be comma after “sense”
On page 4, line 37, “cross section” should read “cross-section”
On page 6, line 26, there needs to be comma after “Alternatively”
On page 7, line 36, “cross section” should read “cross-section”
On page 8, lines 8, “air flow” should read “airflow”
On page 8, line 13, there needs to be comma after “Specifically”
On page 8, line 20, “for a therapeutic” should read “for therapeutic”
On page 9, line 29, there needs to be comma after “biodegradable”
On page 9, line 30, there needs to be comma after “polyurethanes”
On page 9, line 31, “by suitable” should read “by a suitable”
Appropriate correction is required.
Claim Objections
Claim 16, 17,  and 19 objected to because of the following informalities:  
Claim 16, line 3-4, cross section” should read “cross-section”
Claim 16, line 5, “air flow” should read “airflow”
Claim 17, line 3, “air flow” should read “airflow”
Claim 19, line 5, “air flow” should read “airflow”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 10-12 and 14-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Richardson (WO 2013/036881).
 
Regarding claim 10, Richardson discloses a single-dose powder inhaler (10) for nasal application (Figure 1, (115) inhaler)(Page 30, Paragraph [089], lines 1-3), the single-dose powder inhaler comprising: a flat inhaler housing comprised of two planar housing parts (1, 2) connected to each other along a connecting plane (E) and comprising (Figure 5, (65) exterior bottom (80) body top) , integrally formed therein as shaped regions, a medicament chamber (11) (Figure 5 (6) toroidal chamber) with a powder-receiving hollow (11') (Figure 5 (60) interior surface toroidal chamber (85) powder) (Page 18, paragraph [058], lines 2-3) , an air inlet opening (14) ( Figure 1 (5) air intake opening), an outlet opening (12) (Figure 1 (25) outlet) , and an air channel delimited by a wall (7) and extending from the air inlet opening (14) via the medicament chamber (11) to the outlet opening (12) (Page 18, Paragraph [056], “ As particles begin to get smaller due to the forces inside the toroidal chamber 60 they move closer and closer toward the outlet grid 75 near the center of the toroidal chamber 60 till they exit the grid 75 and enter the airflow pathway 25 in the exit passageway of component 40”) ; a nosepiece (4), configured to be received in a nostril or in both nostrils, integrally formed at the outlet opening (12) (Page 30, Paragraph [089], lines 1-3; One can interpret which is designed for inclusion in a nostril or in both nostrils) ; wherein the air inlet opening (14) is not arranged on a side of the inhaler housing facing away from the outlet opening (12) (Figure 14) ; wherein the air channel is configured to cause an air flow flowing from the air inlet opening (14) to the outlet opening (12) to undergo a directional change (Figure 14) ; wherein the air channel comprises an outlet portion (13) arranged between the medicament chamber (11) and the outlet opening (12), wherein the outlet portion (13) comprises first windings and no deagglomerating structure (Figure 14).
Regarding claim 11,  Richardson discloses the single-dose powder inhaler (10) (Figure 1, (115) inhaler) as wherein the air inlet opening (14) (Figure 1 (5) air intake opening),  and the outlet opening (12) (Figure 1 (25) outlet) are arranged in a neighboring position next to each other or are arranged offset from each other by 90° or by an angle between 90° and the neighboring position (Figure 1, (5) air intake opening and (25) air intake opening).
Regarding claim 12,  Richardson discloses the single-dose powder inhaler (10) wherein the air inlet opening (14) (Figure 1, (115) inhaler) and the outlet opening (12) (Figure 1 (25) outlet) are arranged next to each other perpendicularly to or parallel to the connecting plane (E) of the housing parts (1, 2) (Figure 1-9 (80) upper inhaler body; (65) lower inhaler body). 
[AltContent: textbox (Connecting plane)]
    PNG
    media_image1.png
    338
    485
    media_image1.png
    Greyscale
[AltContent: ][AltContent: textbox (Figure A: Referenced from the present invention)]
    PNG
    media_image2.png
    170
    134
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    462
    449
    media_image3.png
    Greyscale
Regarding claim 14, Richardson discloses the single-dose powder inhaler (10) wherein the outlet portion (13) of the air channel is a meandering channel and the first windings include at least three curves, or the outlet portion (13) of the air channel comprises a spiral-shaped channel with at least two of the first windings. (Figure 2 &14) (Figure B) .
[AltContent: textbox (Figure B: Reference from Richardson (figure 14 and figure 2))] 


Regarding claim 15, Richardson discloses the single-dose powder inhaler (10) (Figure 1, (115) inhaler) further comprising at least one tear-off film element (3) (Figure 6 (95) activation strip) (paragraph 047 line 1-8) comprising a closure tab (30) closing the powder-receiving hollow (11') (Figure 5 (60) interior surface toroidal chamber (85) powder) in the medicament chamber (11) (Figure 5 (6) toroidal chamber) and further comprising a tear-off tab (31) which extends away from the closure tab (30) out of the medicament chamber (11) (paragraph 047 line 1-8)  and out of the air inlet opening (14) (Figure 1 (5) air intake opening),  by passing through an inlet portion (18) of the air channel that is disposed between the air inlet opening (14) and the medicament chamber (11) (paragraph [057] lines 1-7).
Regarding claim 16, Richardson discloses the single-dose powder inhaler, wherein the inlet portion (18) of the air channel comprises a powder-retaining structure (15), wherein the powder-retaining structure (15) narrows a channel cross section of the air channel and is at least one barrier (15') that extends into the air channel transversely to a flow direction of the air flow (Figure 14). 
Regarding claim 17, Richardson discloses the single-dose powder inhaler (10) wherein the inlet portion (18) of the air channel comprises second windings such that the air flow guided through the inlet portion (18) changes the flow direction several times (Figure 1 and Figure 14).
Regarding claim 18, Richardson discloses the single-dose powder inhaler (10) (Figure 1, (115) inhaler) further comprising one tear-off film element (3) comprising a closure tab (30) (Figure 6 (95) activation strip) (paragraph 047 line 1-8) closing the powder-receiving hollow (11') in the medicament chamber (11) )(Figure 5 (60) interior surface toroidal chamber (85) powder) and further comprising a tear-off tab (31) (paragraph 047 line 1-8) which extends away from the closure tab (30) out of the medicament chamber (11) and out of a tab opening (16) by passing -7- through a tab channel (17) which extends between the tab opening (16) and the medicament chamber (11) (paragraph [057] lines 1-7).
Regarding claim 19, Richardson discloses the single-dose powder inhaler (10) (Figure 1, (115) inhaler)  wherein the tab channel (17) (Figure 3 (35) drug/air channel; (30) bypass channel) comprises a powder-retaining structure (15),  (Figure 5 (60) interior surface toroidal chamber (85) powder) wherein the powder-retaining structure (15) narrows a channel cross section of the tab channel (17) and is at least one barrier (15') ( Figure 14 (60) interior surface toroidal chamber ; (265) outer surfaces ; (155)   with internal surface; (270) raised toroidal chamber section) that extends into the tab channel (17) transversely to a flow direction of the air flow (Figure 14; [070] lines 10-12).
Regarding claim 20, Richardson discloses the single-dose powder inhaler (10) wherein the medicament chamber (11) )(Figure 5 (60) interior surface toroidal chamber (85) powder) comprises two or more of said powder-receiving hollow (11'), )(Figure 5 (60) interior surface toroidal chamber (85) powder) wherein the two or more of said powder-receiving hollow (11') each contain a partial dose of a pulverulent medicament (Figure 14; paragraph [070] lines 1-4) (As seen in Figure B).
Regarding claim 21, Richardson discloses the single-dose powder inhaler (10) (Figure 1, (115) inhaler), further comprising a tear-off film element (3) (Figure 6 (95) activation strip) (paragraph 047 line 1-8)  for each one of the two or more of said powder-receiving hollow (11'), (Figure 5 (60) interior surface toroidal chamber (85))  wherein the tear-off film element comprises a closure tab (30) (Figure 6 (95) activation strip)   closing the respective powder-receiving hollow (11') (Figure 5 (60) interior surface toroidal chamber (85))  and further comprising a tear-off tab (31) which extends away from the closure tab (30) out of the medicament chamber (11) (Figure 5 (60) interior surface toroidal chamber (85) powder) to an exterior of the flat inhaler housing (Figure 14).
Regarding claim 22, Richardson discloses the single-dose powder inhaler (10) (Figure 1, (115) inhaler)  , further comprising a tear-off film element (3) (Figure 4-6 (3) film element)   for the two or more of said powder-receiving hollow (11'), wherein the tear-off film element comprises a closure tab (30) (Figure 4-6 (30) closure tab)   closing the two or more of said powder-receiving hollow (11') and further comprising a tear-off tab (31) which extends away from the closure tab (30) (Figure 4-6 (30) closure tab)  out of the medicament chamber (11) to an exterior of the flat inhaler housing (Page 14, Column 8, lines 60-67) (Figure 4-6, 15).
Regarding claim 23, Richardson discloses the single-dose powder inhaler (10) (Figure 1, (115) inhaler) wherein the housing parts (1, 2) (Figure 3-9 (80) upper inhaler body; (65) lower inhaler body). 
are plate elements connected to each other in a planar manner in the connecting plane (E) outside the shaped regions (Figure 14) (Figure B shown above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Beller  (DE 10 2014 017 409 A1).
Regarding claim 24,  Richardson disclose the single-dose powder inhaler (10) (Figure 1, (115) inhaler)  wherein the housing parts (1, 2) (Figure 3-9 (80) upper inhaler body; (65) lower inhaler body). 
However, Richardson does not disclose the housing being shell elements with circumferential edges that are connected to each other in the connecting plane at least at the circumferential edges. 
 Beller teaches the single-dose powder inhaler in which the housing (Figure 1 (1) housing; (2) capping element)   has are shell elements with circumferential edges (9) (Paragraph [0051] “…welded or glued to a wall section or a circumferential shoulder…”) connected to each other in the connecting plane (E) at least at the circumferential edges (9) (Paragraph [0061] lines 2-3, “…(where the edge of one housing part is bent around the edge of the other housing part)…”) (Figure 2). 
Therefore, Richardson and Beller are both considered to be analogous to the claimed invention because they are in the same field of single-dose powder inhalers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Richardson to incorporate the teachings of Beller and provide a single-dose powder inhaler with shell elements that are connected to each other in a connecting plane at least at the circumferential edges (Paragraph [0061] lines 2-3, “…(where the edge of one housing part is bent around the edge of the other housing part)…”) (Figure 2). 
Regarding claim 25, Regarding claim 24,  Richardson disclose the single-dose powder inhaler (10) (Figure 1, (115) inhaler)  wherein the housing parts (1, 2) (Figure 3-9 (80) upper inhaler body; (65) lower inhaler body). 
However, Richardson does not disclose the housing being injection-molded plastic parts comprised of a plastic material wherein the plastic material is biodegradable and/or contains a marker and/or is antiseptic and/or antimicrobial.
Beller teaches the single-dose powder inhaler (10) wherein the housing parts (1, 2)  (Figure 1 (1) housing; (2) capping element)  having injection-molded plastic parts comprised of a plastic material (Paragraphs [0009]), wherein the plastic material is biodegradable and/or contains a marker and/or is antiseptic and/or antimicrobial (Paragraph [0022] lines 1-5; [0023] lines 1-5) (Claim 2 lines 1-2).
Therefore, Richardson and Beller are both considered to be analogous to the claimed invention because they are in the same field of single-dose powder inhalers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Richardson to incorporate the teachings of Beller and provide a single-dose powder inhaler with the housing being injection-molded plastic parts comprised of a plastic material wherein the plastic material is biodegradable and/or contains a marker and/or is antiseptic and/or antimicrobial (Paragraph [0022] lines 1-5; [0023] lines 1-5).
Regarding claim 26, Richardson discloses disclose the single-dose powder inhaler (10) (Figure 1, (115) inhaler)  wherein the housing parts (1, 2) (Figure 3-9 (80) upper inhaler body; (65) lower inhaler body). 
However, Richardson does not disclose the housing part being shaped or thermoformed from a pharmaceutically acceptable single-type plastic film, wherein a plastic material of the plastic film is biodegradable and/or contains a marker and/or is antiseptic and/or antimicrobial.
Beller teaches the single-dose powder inhaler (10) wherein the housing parts (1, 2) (Figure 1 (1) housing; (2) capping element)  being shaped or thermoformed from a pharmaceutically acceptable single-type plastic film, wherein a plastic material of the plastic film is biodegradable and/or contains a marker and/or is antiseptic and/or antimicrobial (Paragraph [0022] lines 1-5; [0023] lines 1-5; [0044] line 2-3; [0067] lines 1-2; [0068] lines 1-4). 
Therefore, Richardson and Beller are both considered to be analogous to the claimed invention because they are in the same field of single-dose powder inhalers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Richardson to incorporate the teachings of Beller and provide a single-dose powder inhaler with the housing being the housing being shaped or thermoformed from a pharmaceutically acceptable single-type plastic film, wherein a plastic material of the plastic film is biodegradable and/or contains a marker and/or is antiseptic and/or antimicrobial.
Regarding claim 27, Richardson discloses disclose the single-dose powder inhaler (10) (Figure 1, (115) inhaler)  wherein the housing parts (1, 2) (Figure 3-9 (80) upper inhaler body; (65) lower inhaler body). 
However, Richardson does not disclose the inhaler that comprise an antiseptic and/or antimicrobial coating at least along the air channel.
Beller teaches the single-dose powder inhaler (10) wherein the housing parts (1, 2) (Figure 1 (1) housing; (2) capping element)   comprise an antiseptic and/or antimicrobial coating at least along the air channel (Paragraph [0023] “the plastic used can be an antiseptic and/or antimicrobial plastic … air inlet channel... can be provided with antiseptic and/or antimicrobial coating” [0068] lines 1-4).
Therefore, Richardson and Beller are both considered to be analogous to the claimed invention because they are in the same field of single-dose powder inhalers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Richardson to incorporate the teachings of Beller and provide a single-dose powder inhaler with the housing that comprise an antiseptic and/or antimicrobial coating at least along the air channel.
Regarding claim 28, Richardson discloses disclose the single-dose powder inhaler (10) (Figure 1, (115) inhaler)  wherein the housing parts (1, 2) (Figure 3-9 (80) upper inhaler body; (65) lower inhaler body). 
However, Richardson does not disclose the comprised of a transparent plastic material. 
 Beller teaches the single-dose powder inhaler (10) wherein the housing parts (1, 2) (Figure 1 (1) housing; (2) capping element)   comprised of a transparent plastic material. This is used so that the air inlet and outlet remain open and the inhaler can be easily recyclable after usage(Page 2, Paragraph [0009] “the housing part may be formed from a transparent plastic film,”).
Therefore, Richardson and Beller are both considered to be analogous to the claimed invention because they are in the same field of single-dose powder inhalers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Richardson to incorporate the teachings of Beller and provide a single-dose powder inhaler with the housing that comprised of a transparent plastic material.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The subject matter of the dependent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a single dose powder inhaler comprising of an air inlet and an air outlet to be arranged parallel to the connecting plane (E) of the housing parts (1, 2) and the respective other one of the air inlet opening (14) and the outlet opening (12) is arranged perpendicularly to the connecting plane (E) of the housing parts (1, 2) (Claim 13 lines 2-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAP AHMED ELLABIB whose telephone number is (571)272-5879. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani N Hayman can be reached on 571-270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAAP AHMED ELLABIB/Examiner, Art Unit 4165                                                                                                                                                                                                        /IMANI N HAYMAN/Supervisory Patent Examiner, Art Unit 4165